Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 8/26/22.  Claims  22-41  are pending.  No Claims are withdrawn.  Claims 22-41  are considered on the merits.
	Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C. 112 rejections are withdrawn:
Claims 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicant’s amendments to these claims necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As mentioned in the previous office action, there are three pieces of prior art that are close but not sufficient to render obvious the claimed invention.
EP3301181 (in IDS 12/02/20) is very close prior art.  It cites exposing CO2 containing gas to Stenotrophomonas sp. [0023 an claim 2] to produce methane and formate.   However they do not disclose the species Stenotrophomonas maltophilia.  There are at least 18 distinct species of Stenotrophomonas (see Patil et al. abstract).  EP’181 does not provide any guidance on any particular Stenotrophomonas species.  Their examples are drawn to a different bacteria.  Without any clear guidance, one of ordinary skill in the art would not think Stenotrophomonas maltophilia as preferred or any more suitable than the other species of Stenotrophomonas.   Considering the size of the genus and lack of teachings in the prior art, it would not be obvious to select Stenotrophomonas maltophilia over the 17 other species according to the analysis provided in MPEP 2144.08 II.  Also the next two pieces of prior art appear to discourage the selection of Stenotrophomonas maltophilia for the conversion of CO2 to higher order carbon molecules.
	EP2944696 (in IDS 12/02/20) also converts CO2 to higher carbon molecules, but they teach Stenotrophomonas maltophilia is a non-acetogenic microorganism [0021] which does not convert CO2 to acetate, but metabolizes acetate into higher order organic molecules [0016].  EP’696 requires the use of different acetogenic microbes to convert CO2 to acetate to feed the metabolic process of Stenotrophomonas maltophilia to make larger organic molecules.  Therefore no motivation is present from EP’696 to substitute the generic Stenotrophomonas sp. with Stenotrophomonas maltophilia
	WO 2011089151 also mentions using Stenotrophomonas maltophilia to produce methane, however the reaction does not use CO2, but converts larger petroleum hydrocarbons into CO2, methane, and water (see Fig 1, reactions in level I).  Therefore it appears this prior art teaches away from using Stenotrophomonas maltophilia to convert CO2 to methane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699